DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 9/1/2020.
Claims 1-12 have been examined and rejected.
Allowable Subject Matter
Claims 2-3, 5-6, 8-9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 4, 7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 12 and 16 respectively of U.S. Patent No. 10,798,728 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other receiving DCI scheduling information with LBT types, performing LBT based on the LBT type identified in the DCI information, transmitting on the PUSCH based on the LBT, the DCI information comprises bits to indicate mapping of different LBT types. Claim 1 of the U.S. Patent No. 10,798,728 B2 is directed to  receiving DCI scheduling information with channel sensing types and an uplink signal transmission period, performing the first channel sensing and transmitting on the PUSCH based on the first channel sensing information; performing the second channel sensing and transmitting on the PUSCH based on the second channel sensing information, and the DCI information comprises bits to indicate mapping of different channel sensing information types.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Turtinen (US20130051358A1) hereinafter referred to as T, in view of Turtinen* (US20120264468A1) hereinafter referred to as T*.
Regarding Claim 1, T discloses a method for a user equipment (UE) in a wireless communication system (see para 31, scheduling uplink transmissions of terminal devices), the method comprising: 
receiving downlink control information (DCI) scheduling a physical uplink shared channel (PUSCH), wherein the DCI comprises information regarding one of a plurality of predetermined listen before talk (LBT) types (see para 31, carrying out the CSMA/i.e. performing LBT channel sensing, in the uplink transmissions; (at para 23, The CSMA scheme defined as a listen-before-talk procedure in which a device senses a radio channel for a conflicting transmission before accessing the radio channel)… see para 31, The scheduling message is transmitted on a physical downlink control channel (PDCCH), and the base station is configured to include a sensing period assignment in the PDCCH and to transmit the sensing period assignment in connection with, the scheduling message. The sensing period assignment may be comprised in a downlink control information (DCI) message on the PDCCH/i.e. representing DCI indicating sensing operation. A new field is defined in the DCI to carry the sensing period assignment …Before the uplink transmission, the terminal devices UE1, UE2 tune their respective receivers to scan the scheduled frequency resource from the beginning of the scheduled transmission time interval/i.e. representing receiving DCI with sensing information);
performing an LBT operation with an LBT type identified based on the information (see para 31, carrying out the CSMA/i.e. performing LBT channel sensing (para 23), in the uplink transmissions …The sensing period assignment may be comprised in a downlink control information (DCI) message on the PDCCH/i.e. representing DCI indicating sensing operation type as CSMA or LBT); and 
transmitting, based on the LBT operation, the PUSCH (see para 31, Upon reception of the scheduling message and the sensing period assignment/i.e. LBT sensing, the terminal devices UE1, UE2 prepare for the uplink transmission in the scheduled time-frequency resource), 
T discloses an indication in the DCI comprising channel sensing information related to an uplink signal transmission and LBT.
T does not disclose the details regarding: the information comprises N bits indicating one of the plurality of predetermined LBT types, wherein N is an natural number, the N bits with a first value is mapped to a first LBT type among the plurality of predetermined LBT types, and the N bits with a second value is mapped to a second LBT type among the plurality of predetermined LBT types. 
Examiners Note: Using BRI consistent with the specification the limitations “first LBT type” and “second LBT type” has been interpreted to mean “first channel sensing type” and “second channel sensing type” respectively. Based on this interpretation, and in the same field of endeavor, T* discloses these limitations: see para 32-35, the UE is configured to carry out sensing on the allocated PDSCH resources…a signaling method to change resource allocation for sensing to a sensing order indicated, e.g., in a one bit flag on corresponding DCI message with scheduling information. That is, the sensing order flag "SO" set to zero by the eNB indicates to the UE that sensing is to be performed on the PDCCH of the designated component carrier/i.e. representing one sensing type operation, while the sensing order flag "SO" set to one indicates that sensing is to be performed on the PDSCH of the designated component carrier/i.e. representing another sensing type operation …When eNB sends the scheduling information to UE via PDCCH's DCI message on UE specific search space, it indicates via one or several bit information (new bits) that UE should perform sensing on PDCCH before PDSCH transmission takes place in corresponding subframe. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the DCI comprising channel sensing information of T, to include N information bits to represent or map the first channel sensing type and the second channel sensing type as taught by T*, to enable the sensing/measurement results utilized in an inter-eNB interference coordination to help decision of Primary Component Carrier and/or Secondary Component Carrier selections (see T*, para 33).

Regarding Claim 4, T discloses an apparatus operating in a wireless communication system, the apparatus comprising: a memory: and at least one processor coupled with the memory (see FIG. 9, para 49), wherein the at least one processor is configured to: 
(see para 31, carrying out the CSMA/i.e. performing LBT channel sensing, in the uplink transmissions; (at para 23, The CSMA scheme defined as a listen-before-talk procedure in which a device senses a radio channel for a conflicting transmission before accessing the radio channel)… see para 31, The scheduling message is transmitted on a physical downlink control channel (PDCCH), and the base station is configured to include a sensing period assignment in the PDCCH and to transmit the sensing period assignment in connection with, the scheduling message. The sensing period assignment may be comprised in a downlink control information (DCI) message on the PDCCH/i.e. representing DCI indicating sensing operation. A new field is defined in the DCI to carry the sensing period assignment …Before the uplink transmission, the terminal devices UE1, UE2 tune their respective receivers to scan the scheduled frequency resource from the beginning of the scheduled transmission time interval/i.e. representing receiving DCI with sensing information);
perform an LBT operation with an LBT type identified based on the information (see para 31, carrying out the CSMA/i.e. performing LBT channel sensing (para 23), in the uplink transmissions …The sensing period assignment may be comprised in a downlink control information (DCI) message on the PDCCH/i.e. representing DCI indicating sensing operation type as CSMA or LBT); and 
transmit, based on the LBT operation, the PUSCH (see para 31, Upon reception of the scheduling message and the sensing period assignment/i.e. LBT sensing, the terminal devices UE1, UE2 prepare for the uplink transmission in the scheduled time-frequency resource), 
T discloses an indication in the DCI comprising channel sensing information related to an uplink signal transmission and LBT.
T does not disclose the details regarding: the information comprises N bits indicating one of the plurality of predetermined LBT types, wherein N is an natural number, the N bits with a first value is mapped to a first LBT type among the plurality of predetermined LBT types, and the N bits with a second value is mapped to a second LBT type among the plurality of predetermined LBT types. 
Examiners Note: Using BRI consistent with the specification the limitations “first LBT type” and “second LBT type” has been interpreted to mean “first channel sensing type” and “second channel sensing type” respectively. Based on this interpretation, and in the same field of endeavor, T* discloses these limitations: see para 32-35, the UE is configured to carry out sensing on the allocated PDSCH resources…a signaling method to change resource allocation for sensing to a sensing order indicated, e.g., in a one bit flag on corresponding DCI message with scheduling information. That is, the sensing order flag "SO" set to zero by the eNB indicates to the UE that sensing is to be performed on the PDCCH of the designated component carrier/i.e. representing one sensing type operation, while the sensing order flag "SO" set to one indicates that sensing is to be performed on the PDSCH of the designated component carrier/i.e. representing another sensing type operation …When eNB sends the scheduling information to UE via PDCCH's DCI message on UE specific search space, it indicates via one or several bit information (new bits) that UE should perform sensing on PDCCH before PDSCH transmission takes place in corresponding subframe. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the DCI comprising channel sensing information of T, to include N information bits to represent or map the first channel sensing type and the second channel sensing type as taught by T*, to enable the sensing/measurement results utilized in an inter-eNB interference coordination to help decision of Primary Component Carrier and/or Secondary Component Carrier selections (see T*, para 33).

Regarding Claim 7, T discloses a method for a base station (BS) (see FIG. 8, para 44), in a wireless communication system, the method comprising: 
transmitting downlink control information (DCI) scheduling a physical uplink shared channel (PUSCH), wherein the DCI comprises information regarding one of a plurality of predetermined listen before talk (LBT) types (see para 31, The scheduling message is transmitted on a physical downlink control channel (PDCCH), and the base station is configured to include a sensing period assignment in the PDCCH and to transmit the sensing period assignment in connection with, the scheduling message. The sensing period assignment may be comprised in a downlink control information (DCI) message on the PDCCH/i.e. representing DCI indicating sensing operation. A new field is defined in the DCI to carry the sensing period assignment …Before the uplink transmission, the terminal devices UE1, UE2 tune their respective receivers to scan the scheduled frequency resource from the beginning of the scheduled transmission time interval/i.e. representing receiving DCI with sensing information); and 
receiving the PUSCH in response to the DCI (see para 31, Upon reception of the scheduling message and the sensing period assignment/i.e. LBT sensing received by DCI message, the terminal devices UE1, UE2 prepare for the uplink transmission in the scheduled time-frequency resource), 
T discloses an indication in the DCI comprising channel sensing information related to an uplink signal transmission and LBT.
T does not disclose the details regarding: the information comprises N bits indicating one of the plurality of predetermined LBT types, wherein N is an natural number, the N bits with a first value is mapped to a first LBT type among the plurality of predetermined LBT types, and the N bits with a second value is mapped to a second LBT type among the plurality of predetermined LBT types. 
Examiners Note: Using BRI consistent with the specification the limitations “first LBT type” and “second LBT type” has been interpreted to mean “first channel see para 32-35, the UE is configured to carry out sensing on the allocated PDSCH resources…a signaling method to change resource allocation for sensing to a sensing order indicated, e.g., in a one bit flag on corresponding DCI message with scheduling information. That is, the sensing order flag "SO" set to zero by the eNB indicates to the UE that sensing is to be performed on the PDCCH of the designated component carrier/i.e. representing one sensing type operation, while the sensing order flag "SO" set to one indicates that sensing is to be performed on the PDSCH of the designated component carrier/i.e. representing another sensing type operation …When eNB sends the scheduling information to UE via PDCCH's DCI message on UE specific search space, it indicates via one or several bit information (new bits) that UE should perform sensing on PDCCH before PDSCH transmission takes place in corresponding subframe. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the DCI comprising channel sensing information of T, to include N information bits to represent or map the first channel sensing type and the second channel sensing type as taught by T*, to enable the sensing/measurement results utilized in an inter-eNB interference coordination to help decision of Primary Component Carrier and/or Secondary Component Carrier selections (see T*, para 33).

Regarding Claim 10, T discloses an apparatus operating in a wireless communication system, the apparatus comprising: a memory: and at least one processor coupled with the memory (see FIG. 8, para 44), wherein the at least one processor is configured to: 
transmit downlink control information (DCI) scheduling a physical uplink shared channel (PUSCH), wherein the DCI comprises information regarding one of a plurality of predetermined listen before talk (LBT) types (see para 31, The scheduling message is transmitted on a physical downlink control channel (PDCCH), and the base station is configured to include a sensing period assignment in the PDCCH and to transmit the sensing period assignment in connection with, the scheduling message. The sensing period assignment may be comprised in a downlink control information (DCI) message on the PDCCH/i.e. representing DCI indicating sensing operation. A new field is defined in the DCI to carry the sensing period assignment …Before the uplink transmission, the terminal devices UE1, UE2 tune their respective receivers to scan the scheduled frequency resource from the beginning of the scheduled transmission time interval/i.e. representing receiving DCI with sensing information); and 
receive the PUSCH in response to the DCI (see para 31, Upon reception of the scheduling message and the sensing period assignment/i.e. LBT sensing received by DCI message, the terminal devices UE1, UE2 prepare for the uplink transmission in the scheduled time-frequency resource), 

T does not disclose the details regarding: the information comprises N bits indicating one of the plurality of predetermined LBT types, wherein N is an natural number, the N bits with a first value is mapped to a first LBT type among the plurality of predetermined LBT types, and the N bits with a second value is mapped to a second LBT type among the plurality of predetermined LBT types. 
Examiners Note: Using BRI consistent with the specification the limitations “first LBT type” and “second LBT type” has been interpreted to mean “first channel sensing type” and “second channel sensing type” respectively. Based on this interpretation, and in the same field of endeavor, T* discloses these limitations: see para 32-35, the UE is configured to carry out sensing on the allocated PDSCH resources…a signaling method to change resource allocation for sensing to a sensing order indicated, e.g., in a one bit flag on corresponding DCI message with scheduling information. That is, the sensing order flag "SO" set to zero by the eNB indicates to the UE that sensing is to be performed on the PDCCH of the designated component carrier/i.e. representing one sensing type operation, while the sensing order flag "SO" set to one indicates that sensing is to be performed on the PDSCH of the designated component carrier/i.e. representing another sensing type operation …When eNB sends the scheduling information to UE via PDCCH's DCI message on UE specific search space, it indicates via one or several bit information (new bits) that UE should perform sensing on PDCCH before PDSCH transmission takes place in corresponding subframe. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the DCI comprising channel sensing information of T, to include N information bits to represent or map the first channel sensing type and the second channel sensing type as taught by T*, to enable the sensing/measurement results utilized in an inter-eNB interference coordination to help decision of Primary Component Carrier and/or Secondary Component Carrier selections (see T*, para 33).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEEPA BELUR/Primary Examiner, Art Unit 2472